Citation Nr: 1624416	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 7, 2012, and beginning July 1, 2012, for spondylolysis and spondylolisthesis of the lumbosacral spine with arthritis (hereinafter, a back disability).  

2.  Entitlement to an extension of a temporary total rating due to convalescence for a service-connected disability past June 30, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active naval service from July 1968 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2011.  A transcript of that hearing has been associated with the claims file. 

This case has previously been before the Board, most recently in February 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that the issues on appeal were previously adjudicated as a single issue.  However, the Board has bifurcated the issue for ease of adjudication.


REMAND

Regrettably, the Board finds that further development is required before the claims on appeal are decided.  In the February 2014 remand, the Board incorporated the issue of entitlement to an extension of a temporary total rating due to convalescence for a service-connected back disability into the increased rating claim on appeal.  The Board directed that the claim for an increased rating for a back disability, to include the extension of a temporary total rating, should be readjudicated prior to returning the case to the Board for further appellate action.  Further review of the record shows that the Veteran was issued a supplemental statement of the case in November 2014.  A review of that decision shows that the issue presented reflected the extension of the temporary total rating as directed by the Board.  However, a review of the reasons and bases provided for the decision shows that he was not provided a reasons and bases as to why his temporary total rating extension was denied.  In fact, the reasons and bases focuses solely on why an increased rating for the back, to include an extra-schedular rating, was not warranted.  

Therefore, the Board finds that the issue of entitlement to an extension of a temporary total rating due to convalescence for a service-connected disability past June 30, 2012, must be readjudicated by the Agency of Original Jurisdiction (AOJ) before the Board makes a decision with regard to that issue.  

With regard to the Veteran's claim of entitlement to an increased rating for a back disability, the Board notes that claim is inextricably intertwined with the issue of entitlement to an extension of a temporary total rating due to convalescence for a service-connected disability past June 30, 2012, as a grant of that claim could ultimately effect the period considered for an increased rating for the back.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran should be notified of unsuccessful efforts in this regard to allow him the opportunity to obtain and submit those records for VA review.  
2.  Conduct any additional development determined to be warranted. 

3.  Then, readjudicate the issues on appeal, as are listed on the title page of this Remand.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

